Exhibit 10.12 FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT AND FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AGREEMENT This FOURTH AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND SECURITY AGREEMENT AND FIRST AMENDMENT TO AMENDED AND RESTATED PLEDGE AGREEMENT (this “ Amendment ”), effective as of October19,2015, is entered into by and among ENSERVCO CORPORATION, a Delaware corporation (“ Enservco ”), DILLCO FLUID SERVICE, INC., a Kansas corporation (“ Dillco ”), and HEAT WAVES HOT OIL SERVICE LLC, a Colorado limited liability company (“ Heat Waves ”) (Enservco, Dillco and Heat Waves, and each Person joined hereto as a borrower from time to time, each, a “ Borrower ” and collectively, “ Borrowers ”), PNC BANK, NATIONAL ASSOCIATION (“
